Exhibit 10.1

 

 

November 11, 2009

 

 

 

 

[g81461kii001.jpg]

 

Joseph P. Lacher, Jr.

95 Drumlin Road

South Glastonbury, CT  06073

 

 

Dear Joe:

 

We are excited about the prospect of you joining the Allstate team. The purpose
of this letter is to officially extend to you an offer to join Allstate as
President, Protection effective November 30, 2009. The terms and conditions of
this offer are briefly outlined below. We are pleased to offer you this
compensation and benefits package, the most important elements of which are
outlined below.

 

Base Salary

 

Your annualized base salary will be $650,000 ($54,166.67 per month) and will be
paid bi-weekly. Subsequent increases in base salary, generally awarded on an
annual basis, will be dependent on your performance and the performance of the
company.

 

Annual Incentive Compensation

 

In addition to your base salary, you will be eligible to receive incentive
compensation under our annual incentive program. In this program, you will be
eligible for an annual cash incentive award targeted at 125% of your base
salary. Individual incentive awards are designed to reward results for corporate
and personal performance. For 2009, your incentive award will be guaranteed at
the target award amount pro-rated based on your hire date and payable in cash by
March 15, 2010.

 

Additionally, subject to the terms and conditions of The Allstate Corporation
2009 Equity Incentive Plan, you will be eligible for annual awards of equity
equal to 350% of your base salary.  A 350% award value will be guaranteed to you
for your 2010 grant subject to the approval of the Compensation & Succession
Committee in February 2010. Historically, equity has been granted in the form of
stock options and restricted stock units. Using a valuation formula, options are
generally awarded annually at the fair market value of the common stock on the
date of grant with the approval of the Board. The options generally have a ten
year term and vest in equal installments over a four year period starting on the
first anniversary date. The restricted stock units, which are based on market
value at the time of grant, generally convert in one installment four years from
the grant date and pay dividend equivalents in cash.  Management is provided
with the opportunity to apply discretion to the annual award amount.

 

 

[g81461kii002.jpg]

1

2775 Sanders Rd A1 North Plaza·Northbrook, IL
60062·847-402-8209·ssinc@allstate.com

 

 

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

 

Signing Bonus - Equity

 

 

[g81461kii001.jpg]

 

In connection with your hire, you will receive a one time equity signing bonus
of $1,500,000 to be granted 65% in stock options and 35% in restricted stock
units. The stock options and the restricted stock units will be granted to you
on the first business day of the month following your date of hire. The stock
options have a ten-year term and vest in four equal installments starting on the
first anniversary of the date of grant. The option exercise price will be the
closing price of a share of Allstate stock on the date of grant. The restricted
stock units convert in two equal installments two and four years respectively
from the grant date and pay dividend equivalents in cash.

 

Relocation Assistance

 

You will be eligible for a relocation package if you are employed with Allstate
through January 1, 2010. A lump sum payment to cover such items as travel,
lodging and meals for home finding, temporary living, and return trips; as well
as relocation allowance to help with some of the expenses not covered under the
relocation policy will be paid no later than March 15, 2011. You will be
eligible for other relocation assistance including certain benefits related to
home sale assistance, finding and purchasing a home in the Chicago area, and
packing and moving your household goods, pursuant to the terms of the policy
that is in effect. An Allstate’s relocation representative will provide complete
details on the relocation benefits available to you. During this transition
period, you will be responsible for any expenses associated with your living
arrangements in Northbrook and your commute to and from your Connecticut home.

 

Vacation and Holidays

 

Allstate provides a Paid Time Off (PTO) bank to employees. Starting in 2010, you
will be eligible for up to 25 days of PTO on an annual basis.  The PTO bank can
be used for vacation, personal matters, family illness and illness not covered
by the short term disability (STD) plan and are intended to provide you with
additional flexibility in planning your professional and personal life.  In
addition to PTO days, you will receive company holidays and miscellaneous time
off for events such as a funerals and jury duty. For 2009, your PTO bank of 19
days will be pro-rated based upon your date of hire.

 

Executive Benefits and Perquisites

 

Benefits:

 

You will have the opportunity to participate, subject to the express terms and
conditions of the respective plans, in a comprehensive package of benefit
plans.  The following benefit plans are offered:  Medical, Dental, Vision,
Employee Life Insurance, Dependant Life Insurance, Accidental Death and
Dismemberment Insurance, Long Term Disability Insurance, Health Care

 

[g81461kii002.jpg]

2

2775 Sanders Rd A1 North Plaza·Northbrook, IL
60062·847-402-8209·ssinc@allstate.com

 

 

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

 

Flexible Spending Account, Dependent Care Flexible spending Account, Purchase of
PTO days, Group Critical Illness, and a Group Legal Plan.

 

 

[g81461kii001.jpg]

 

You are eligible to participate in the medical plan on your first day of
employment.  Coverage under the medical plan is not subject to pre-existing
limitations.

 

Accompanying this letter is an overview of these programs.

 

Car Allowance, Tax Preparation, and Executive Physicals:

 

As a Senior Management Team member, you will be entitled to an annual car
allowance of $13,560 ($1,130 per month). Additionally, other perquisites you are
entitled to will include financial planning services of up to $10,000 per year,
personal tax preparation services and executive physicals through the Allstate
Executive Health Management program. Change-in-control benefits are provided
pursuant to an agreement to be presented to you upon hire.

 

Retirement Plan and 401(k):

 

You will also have the opportunity to participate in the Allstate Retirement
Plan and the Allstate 401(k) Savings Plan subject to the Plan’s terms and
conditions.  The Allstate Retirement Plan is a pension plan that is funded by
Allstate and provides benefits at your retirement based on compensation and
years of service with Allstate under a cash balance formula.

 

The Allstate 401(k) Savings Plan allows eligible employees to make pre- and
after-tax deposits to their 401(k) savings accounts.  Participants may be
eligible for a company contribution on pre-tax deposits of up to 5% of eligible
compensation, based on a two-tiered formula.  The minimum amount the company
will contribute annually is 50 cents for each dollar on the first three percent
of eligible pre-tax compensation contributed, and 25 cents on the dollar on the
next two percent of eligible pre-tax compensation contributed.  The company
contributions are made in the form of Allstate stock and the amount of the
matching award is based on our Customer Loyalty Index.

 

An overview of many of the benefits provided by our total rewards program is
included for your review. Additionally, you can visit our career website at
www.allstate.jobs.

All of our compensation and benefit programs are subject to future modifications
as appropriate to help us continue to be competitive in the marketplace.

 

Joe, we believe you will make a critical contribution to Allstate and enjoy a
challenging and rewarding career in the process. We want you to be a part of our
success and share in the rewards.

 

[g81461kii002.jpg]

3

2775 Sanders Rd A1 North Plaza·Northbrook, IL
60062·847-402-8209·ssinc@allstate.com

 

 

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

 

We are delighted to extend this offer to you, and we look forward to a favorable
reply. To confirm your acceptance of this offer of employment with Allstate
subject to its policies, please sign and date this letter and return it in the
FedEx envelope provided.

 

 

[g81461kii003.jpg]

 

Sincerely,

 

/s/ Suzanne Sinclair

 

Suzanne Sinclair

Director Allstate Talent Acquisition

 

 

 

ACCEPTED AND AGREED:

 

Name:                       Joseph P. Lacher, Jr.

 

Signature:                  /s/ Joseph P. Lacher, Jr.

 

Date:                         11/13/09

 

 

 

[g81461kii002.jpg]

4

2775 Sanders Rd A1 North Plaza·Northbrook, IL
60062·847-402-8209·ssinc@allstate.com

 

 

--------------------------------------------------------------------------------

 